Filed 10/21/20 Marriage of Lindskog CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


In re the Marriage of LEVI and                                2d Civil No. B300172
LINDSAY LINDSKOG.                                         (Super. Ct. No. 15FL00281)
                                                            (Santa Barbara County)

LEVI LINDSKOG,

     Appellant,

v.

LINDSAY LINDSKOG,

     Respondent.


            Levi Lindskog (Levi) appeals from the judgment of
dissolution of his marriage to Lindsay Lindskog (Lindsay). Levi
contends the trial court erred when it (1) denied his request to
annul the marriage and (2) found that Lindsay was a putative
spouse and divided the quasi-community property assets. We
agree, vacate the judgment of dissolution, and remand for further
proceedings.
          FACTUAL AND PROCEDURAL HISTORY
            The Lindskogs were married in March 2010. Levi
and Lindsay thereafter “held themselves out as man and wife.”
They lived together and had two children. Levi certified to his
employer, the United States Air Force, that he was married to
Lindsay, and they received military benefits as a married couple.
            In April 2015, Levi and Lindsay separated. Levi
petitioned to annul their marriage on the ground that the
marriage was “voidable” because Lindsay was still married to
Edward Aguilar at the time of her marriage to Levi. (Fam.
Code,1 § 2210.)
             At a hearing in June 2016, Lindsay admitted that she
did not finalize her divorce from Aguilar until 2012. The trial
court acknowledged that “it appears to the Court that clearly . . .
it would be a bigamist marriage pursuant to Family Code,
Section 2201.”
             At a November 2016 hearing, the trial court denied
the petition to annul the marriage. The court reasoned that
“based upon the conduct of the parties . . . at a minimum each
would be a putative spouse. So the Court . . . would be inclined to
find a putative spouse determination, however it labeled the
situation whether it’s nullity or not finding nullity. And I think
given the choices there the Court would find that it’s not a
nullity, and would divide the property appropriately.”
             Levi’s counsel objected to the trial court’s ruling, and
the following discussion occurred:




        1 Further   unspecified statutory references are to the Family
Code.


                                    2
     “[Levi’s counsel]: So I do not believe that the Court
     can deny nullity, if the parties were clearly married
     while the other one of the parties was married. It’s a
     bigamist marriage. It’s a void marriage. Voidable.
     Certainly voidable by Mr. Lindskog. And he has
     requested that the marriage be voided.

     “I think the Court can make a putative spouse
     finding. If the Court sees it that way. But I think
     the Family Code 2251 makes pretty clear that you
     can only be a putative spouse if you believed in good
     faith . . . .

     [¶] . . . [¶]

     “[Lindsay’s Counsel]: . . . I think the important issue
     is their conduct after learning of the defect with her
     prior divorce. The fact you know in 2014 he certified
     to the United States Air Force that they were a
     married couple. They looked, acted and treated
     themselves, held themselves out as a married couple,
     joint bank accounts, joint property, paid their taxes
     jointly; all those factors I pointed out in my filing.
     That’s why we have been requesting from the
     beginning that this be a divorce instead of a nullity.

     “The Court: Okay, thank you. I think the equities
     are that’s treated as a dissolution . . . .”

             In July 2019, the trial court entered the judgment of
dissolution.2 The trial court ordered the quasi-community

     2 The   three-year time lapse between the denial of the
petition to annul the marriage and the judgment of dissolution
was due to the parties’ litigation of child custody issues.


                                 3
property assets (i.e., Levi’s military retirement pay) be divided in
half.
                             DISCUSSION
              Levi contends the trial court erred when it denied his
petition to annul the marriage and entered a judgment of
dissolution. We agree.
              Because the relevant facts are undisputed and this
case involves the interpretation of the Family Code, we review
the trial court’s ruling de novo. (In re Marriage of Seaton (2011)
200 Cal.App.4th 800, 806.)
              “While a judgment of dissolution terminates a valid
marriage, a judgment of nullity declares that the marriage was
void from its inception. [Citations.]” (In re Marriage of Seaton,
supra, 200 Cal.App.4th at p. 806.) A “judgment of dissolution of
marriage is based on events that occur after inception of a valid
marriage.” (In re Marriage of Garcia (2017) 13 Cal.App.5th 1334,
1347, original italics.)
              “In contrast, a judgment of nullity of marriage
determines that, for reasons existing at the time of the alleged
creation of the marriage, ‘no valid marriage ever existed.’
[Citations.] Whereas a proceeding to dissolve a marriage ‘is
concerned with marital status as such,’ a proceeding to nullify a
marriage ‘is concerned with whether a contract was validly
entered into at all.’ [Citation.]” (In re Marriage of Garcia, supra,
13 Cal.App.5th at p. 1347, original italics.) A judgment of nullity
restores the parties to the status of unmarried persons. (§ 2212.)
              A bigamous marriage is either void or voidable
depending on the circumstances. (§ 2201; In re Marriage of
Tejeda (2009) 179 Cal.App.4th 973, 980.) A marriage may be
nullified if it is void or voidable. (See § 2250.) “A void marriage




                                 4
is invalid from the onset regardless whether a judgment of nullity
is obtained, because no marriage ever existed. [Citation.] In
contrast, a voidable marriage is valid unless and until it is
adjudicated a nullity. [Citation.]” (In re Marriage of Garcia,
supra, 13 Cal.App.5th at p. 1347, original italics.)
             A voidable marriage “may only be challenged by a
party entitled by statute to assert its voidability.” (In re
Marriage of Seaton, supra, 200 Cal.App.4th at p. 807.) “A
marriage is voidable and may be adjudged a nullity if . . . [t]he
spouse of either party was living and the marriage with that
spouse was then in force and that spouse (1) was absent and not
known to the party commencing the proceeding to be living for a
period of five successive years immediately preceding the
subsequent marriage for which the judgment of nullity is sought
or (2) was generally reputed or believed by the party commencing
the proceeding to be dead at the time the subsequent marriage
was contracted.” (§ 2210, subd. (b).)
             It is undisputed that Lindsay was still married to
Aguilar when she married Levi in 2010. Her divorce from
Aguilar was not finalized until two years later.3 Despite
acknowledging that “it appear[ed]” that the Lindskogs’ marriage
was a “bigamist marriage pursuant to Family Code, Section
2201,” the trial court denied Levi’s request for a judgment of
nullity of the marriage. In so doing, it cited factors such as the
parties’ conduct during their marriage and concluded that the
“equities” weighed in favor of entering a judgment of dissolution.
             The trial court erred. A consideration of the relative
equities was not a proper ground for denial of a petition to annul

      3 Therecord does not contain facts regarding Lindsay’s
previous marriage or divorce from Aguilar.


                                 5
the marriage. Rather, the court’s ruling should have been limited
to the question of whether the marriage was void or voidable.
(§§ 2200-2210.)
                  Levi further contends the trial court erred when it
determined Lindsay was a putative spouse, but the record
reflects the court did not make this finding. More importantly, a
putative spouse determination can only be made after a court
decides a marriage is void or voidable. Section 2251 provides
that “[i]f a determination is made that a marriage is void or
voidable and the court finds that either party or both parties
believed in good faith that the marriage was valid, the court shall
. . . [¶] . . . [d]eclare the party or parties, who believed in good
faith that the marriage was valid, to have the status of a putative
spouse.” Here, because the trial court entered a judgment of
dissolution, there was no basis for making a putative spouse
determination.
                               DISPOSITION
                  The judgment of dissolution of marriage is vacated
and the matter is remanded to the trial court with direction to
decide whether the marriage was a nullity. In the interest of
justice, each party shall bear their own costs pending the final
outcome of this matter. (Cal. Rules of Court, rule 8.278(a)(5).)
                  NOT TO BE PUBLISHED.


                                     TANGEMAN, J.
We concur:


             GILBERT, P. J.          PERREN, J.




                                 6
                   Timothy J. Staffel, Judge

            Superior Court County of Santa Barbara

                ______________________________


           M. Jude Egan for Appellant.

          Gillett Law and Gregory Francisco Gillett for
Respondent.